SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this "Agreement") is dated as of June Ji,
2014, between NYTEX Energy Holdings, Inc., a Delaware corporation (the
"Company''), and Cory Hall, individually (the ''Purchaser").


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:



ARTICLE I
DEFINITIONS


Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings set forth
in this Article I:


"Board of Directors" means the board of directors of the Company.


"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of Texas are authorized or required by law or other
governmental action to close.


''Closing" means the closing of the purchase and sale of the Shares pursuant to
Section 2 .1.


"Closing Date" means the Business Day on which this Agreement has been executed
and delivered by the applicable parties thereto, and all deliveries related to
(i) the Purchaser's obligations to pay the Subscription Amount and (ii) the
Company's obligations to deliver the Shares, in each case, have been satisfied
or waived.


"Commission" means the United States Securities and Exchange Commission.


"Common Stock" means the common stock of the Company, $0.001 par value per
share.


"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.


''Per Share Purchase Price" equals $0.125.


"Percentage Ownership" means 22.39%, which is the resultant percentage number
arrived at by dividing 8,013,902 shares of common stock of the Company by the
total number of shares of common stock of the Company issued and outstanding on
the date of execution of this Agreement.


"Purchase Price" means the number of Shares multiplied by the Per Share Purchase
Price.


''Person" means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


''Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.


"SEC Documents" has the meaning given in Section 3.2(f).




--------------------------------------------------------------------------------



"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


"Shares" means Eight Million Thirteen Thousand Nine Hundred Two (8,013,902)
shares of Common Stock.


ARTICLE II
PURCHASE AND SALE


2.1     Closing. Upon the terms and subject to the conditions set forth herein,
substantially concurrent with the execution and delivery of this Agreement by
the parties hereto, the Company agrees to sell, and the Purchaser agrees to
purchase the Shares. Upon satisfaction of the covenants and conditions set forth
in Section 2.2, the Closing shall occur at the offices of the Company or such
other location as the parties shall mutually agree.


2.2     Deliveries.


(a)     On or prior to the Closing Date, the Company shall deliver or cause to
be delivered to the
Purchaser or such other Person, as the case may be, the following:


(i)         this Agreement duly executed by the Company;


(ii)         instructions to the Company's transfer agent instructing the
transfer agent to issue the
Shares to the Purchaser in accordance herewith.


(b)         On or prior to the Closing Date, the Purchaser shall deliver or
cause to be delivered to the
Company the following:


(i)         this Agreement duly executed by the Purchaser; and


(ii)         the Purchase Price by wire transfer of immediately available funds
to the account as specified in writing by the Company.



ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1     Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to the Purchaser:


(a)     Organization. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.


(b)     Authorization: Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated hereby and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company and no
further corporate action is required by the Company, the Board of Directors or
the Company's stockholders in connection therewith. This Agreement has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer, fraudulent conveyance and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


(c)     Issuance of the Shares. The Shares are duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company.



--------------------------------------------------------------------------------





( d)     Shares Issued and Outstanding. The total number of shares of Common
stock of the Company as of the date of this Agreement is 27,779,983.


(e)     Number of Shares and Purchaser Percentage on Par with Michael Galvis.
The number of shares of Common Stock of the Company that the Purchaser is
acquiring is the exact number of shares owned by Michael Galvis as of the date
of this Agreement, and the Percentage Ownership that the Purchaser will own
of22.39% is on par with or equal to the exact Percentage Ownership that Michael
Galvis owns as of the date of this Agreement.


(f)     Brokers and Finders. No other Person will have, as a result of the
transactions contemplated hereby, any valid right, interest or claim against or
upon the Company for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company.


The Purchaser acknowledges and agrees that the Company does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3
.1.


3.2     Representations and Warranties of the Purchaser. The Purchaser hereby
makes the following representations and warranties to the Company:


(a)     Organization: Authority. The Purchaser is an individual resident of the
State of Texas with full right, power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out his obligations hereunder and thereunder. The execution and delivery
of this Agreement and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
on the part of the Purchaser. This Agreement has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against him in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


(b)         No Conflicts. The execution, delivery and performance by the
Purchaser of the Agreement and the consummation by him of the transactions
contemplated hereby do not and will not conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Purchaser is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Purchaser is bound or affected.


(c)         Own Account. The Purchaser is acquiring the Shares as principal for
his own account and not with a present view toward the public sale or
distribution thereof.


(d)         Purchaser Status. At the time the Purchaser was offered the Shares,
he was, and as of the date hereof he is an "accredited investor" as defined in
Rule 501 (a) of Regulation D under the Securities Act.


(e)    Experience of the Purchaser. The Purchaser, either alone or together with
his representatives, has such knowledge, sophistication and experience in
business and .financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.


(f)     Disclosure of Information. The Purchaser has had an opportunity to
receive all information related to the Company requested by him and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares. The
Purchaser has had access to and reviewed the Company's Form 10-K, filed with the
Commission on March 20, 2013, together with all filed Form 10-




--------------------------------------------------------------------------------



Qs, Form 8-Ks and other filings made by the Company with the Commission as
available on the Commission's EDGAR website (collectively, the "SEC Documents").
The Purchaser has reviewed the risk factors contained in the SEC Documents. The
Purchaser has considered the risk factors and all other factors therein.


(g)     No Registration. The Purchaser understands that the Shares have not
been, and will not be, registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such investor's representations as
expressed herein or otherwise made pursuant hereto.


(h)     Rule 144. The Purchaser acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Purchaser is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions. The Purchaser acknowledges and understands that the Company
may not be satisfying the current public information requirement of Rule 144 at
the time the Purchaser wishes to sell the Shares, and that, in such event, the
Purchaser may be precluded from selling such securities under Rule 144, even if
the other requirements of Rule 144 have been satisfied. The Purchaser
acknowledges that; in the event all of the requirements of Rule 144 are not met,
registration under the Securities Act or an exemption from registration will be
required for any disposition of the Shares. The Purchaser understands that,
although Rule 144 is not exclusive, the Commission has expressed its opinion
that persons proposing to sell restricted securities received in a private
offering other than in a registered offering or pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales and that such persons and the brokers who
participate in the transactions do so at their own risk.


(i)         Legends. It is understood that certificates evidencing the Shares
may bear the following or any similar legend:


(i)         "The securities represented hereby may not be transferred unless (i)
such securities have been registered for sale pursuant to the Securities Act of
1933, as amended, (ii) such securities may be sold pursuant to Rule 144, or
(iii) the Company has received an opinion of counsel reasonably satisfactory to
it that such transfer may lawfully be made without registration under the
Securities Act of 1933, as amended, or qualification under applicable state
securities laws."


(ii)         If required by the authorities of any state in connection with the
issuance of sale of the Shares, the legend required by such state authority.


(j)         No General Advertisement.The Purchaser did not learn of the
investment in the Shares as a result of any public advertisement, article,
notice or other communication regarding the Shares published in any newspaper,
magazine or similar media or broadcast over television, radio or internet or
presented at any seminar or other general advertisement.


(k)         Brokers and Finders. No other Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or the Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.


ARTICLE IV
MISCELLANEOUS


4.1     Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.


4.2     Entire Agreement. This Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


4.3     Amendments: Waivers. No provision of this Agreement may be waived,
modified, supplemented or




--------------------------------------------------------------------------------



amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.


4.4     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.


4.5     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.
Neither party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party.


4.6     No Third-Partv Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.


4.7     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in Dallas, Texas. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Dallas, Texas for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any Proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such Proceeding is improper or is an inconvenient venue for such Proceeding.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence a Proceeding to enforce any provisions of this
Agreement, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorneys' fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.


4.8     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf' format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf' signature page were an original thereof.


4.9     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


4.10     Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.






--------------------------------------------------------------------------------



4.11     WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT. OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY. THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY. TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY. UNCONDITIONALLY. IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.




[Signature Page Follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


NYTEX ENERGY HOLDINGS, INC.
 
 
Address for Notice:
 
 
 
/s/ Michael K. Galvis
 
12222 Merit Drive
Michael K. Galvis
 
Suite 1850
Chief Executive Officer
 
Dallas, Texas 75251
 
 
 



With a copy to (which shall not constitute notice):


Winstead PC
Attn: Christopher D. Williams
500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201
Tel:    (214) 745-5212
Fax:    (214) 745-5390


PURCHASER:
 
Address for Notice:
 
 
 
/s/ Cory Hall
 
507 Sir Berton Pkwy
Cory Hall
 
Midland, Texas 79705





